Name: Commission Regulation (EEC) No 3869/88 of 13 December 1988 on duties applicable in the Community as constituted on 31 December 1985 on minneolas, almonds and hazelnuts from Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  plant product;  tariff policy
 Date Published: nan

 No L 345/20 Official Journal of the European Communities 14. 12. 88 COMMISSION REGULATION (EEC) No 3869/88 of 13 December 1988 on duties , applicable in the Community as constituted on 31 December 1985 on minneolas, almonds and hazelnuts from Spain and Portugal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular the first subparagraph, (b), of Article 75 (4) and the first subparagraph, (b), of Article 243 (4) thereof, Whereas Council Regulation (EEC) No 4161 /87 (') determines the basic duties to be used in the Community as constituted on 31 December 1985 for the calculation of the successive reductions provided for by the Act of Accession ; Whereas, in order to permit satisfactory disposal of Spanish and Portuguese production of minneolas, almonds and hazelnuts in the Community as constituted on 31 December 1985, the customs duties applicable in the said Community to minneolas, almonds and hazelnuts meeting in Spain and Portugal the conditions provided for in Article 9 (2) of the Treaty should be dismantled more quickly than is laid down in the Act of Accession ; Article 1 Customs duties applicable in the Community as constituted on 31 December 1985 to minneolas covered by CN code ex 0805 20 90, almonds covered by CN codes 0802 11 90 and 080212 90 and hazelnuts covered by CN codes 0802 21 00 and 0802 22 00 coming from Spain and Portugal where they meet the conditions laid down in Article 9 (2) of the Treaty are hereby abolished. Article 2 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 395, 31 . 12. 1987, p. 1 .